Citation Nr: 1410005	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-28 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama
 
 
THE ISSUES
 
1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for tooth loss, to include secondary to diabetes mellitus.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  

 
REPRESENTATION
 
Appellant represented by: Robert Lemley, Agent
 
 
ATTORNEY FOR THE BOARD
 
D. Havivi, Associate Counsel

 

INTRODUCTION
 
The Veteran served on active duty from February 1971 to April 1972.  
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On February 12, 2014, the Veteran was scheduled for a travel board hearing but did not appear.  Two days after the hearing the appellant filed a motion to reschedule the hearing stating that a winter storm prevented him from driving the 425 mile distance from his house to the Montgomery, Alabama RO.  While the appellant did not offer any proof in support of his motion, a review of widely available weather information on the internet reveals that numerous schools in the appellant's home town were closed due to adverse weather conditions on February 12, 2014, giving support to the motion.  Accordingly, the Board orders that the appellant's hearing be rescheduled.  38 C.F.R. §§ 20.700, 20.704 (2013).

Accordingly, the case is REMANDED for the following action: 

The RO should schedule the Veteran for a travel hearing, or if the appellant agrees a video conference hearing at the earliest opportunity.  The Veteran is advised that it may be to his advantage to agree to appear at a video conference hearing since the next travel board hearing in Montgomery is not scheduled until August 2014.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

